Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on provisional application 62/616,917 filed on 01/12/2018.   


DETAILED ACTION
Claims 1 - 22 are pending in the application.
Claims 1, 4, and 13 are independent. 
This action is Non-final based on a new 35 U.S.C. §103 prior art reference(s) that was not necessitated by the applicant’s amendment; see MPEP §706.07(a).
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6 - 8, 10 – 18, and 20 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Risbeck et al. (US PG Pub. No. 20160313751), herein “Risbeck,”  

Regarding claim 1,
Risbeck teaches a control system for a central energy facility with distributed energy storage, (Par. 0001: “The present invention relates more particularly to a predictive cost optimization system for a building HVAC system.” Par. 0002: “Some building HVAC systems use both a waterside system and an airside system to provide heating or cooling for the building. The waterside system consumes resources from utility providers (e.g., electricity, natural gas, water, etc.) to produce a heated or chilled fluid. The airside system uses the heated or chilled fluid to heat or cool a supply airflow provided to the building.”)  the control system comprising:
a high level coordinator (HVAC controller, 402, figure 4 and/or supervisory controller 366, figure 3) configured to perform a high level optimization to generate an airside load profile comprising a load for an airside system, (Par. 0004: “The HVAC controller performs an integrated airside/waterside optimization process to determine control outputs for both the waterside HVAC equipment and the airside HVAC equipment simultaneously. Performing the integrated airside/waterside optimization process includes optimizing a predictive cost model that predicts a cost of the one or more resources consumed by the waterside system subject to a set of optimization constraints. The optimization constraints include temperature constraints for the building. The HVAC controller provides the control outputs determined according to the integrated airside/waterside optimization process to the waterside system and the airside system for use in controlling the waterside HVAC equipment and the airside HVAC equipment.” Par. 0012: “In some embodiments, performing the integrated airside/waterside optimization process includes determining the control outputs that optimize the predictive cost model over an optimization period that includes a plurality of discrete time steps. The HVAC controller may be configured to perform a second optimization process, subsequent to the integrated airside/waterside optimization process, to adjust the control outputs to optimize an instantaneous rate of resource consumption.” Par. 0036: “A HVAC control system monitors and controls both the airside system and the waterside system. The HVAC control system includes a HVAC controller which performs an integrated airside/waterside optimization process to simultaneously determine control outputs for both the airside system and the waterside system. Previous approaches to airside and waterside optimization explicitly consider the airside and waterside optimization problems separately. For example, a previous implementation uses a cascaded approach in which the airside optimization is performed first to predict the heating and cooling loads of the building. The cascaded implementation then provides the predicted heating and cooling loads as a fixed parameter to the waterside optimization, which is performed second to optimize the performance of the waterside system. Advantageously the present invention uses an integrated airside/waterside optimization process which solves both the airside optimization problem and the waterside optimization problem simultaneously. This advantage allows the systems and methods of the present invention to determine an optimal behavior of the airside system based on the control decisions made with respect to the waterside system, and vice versa.”  See also Par. 0012, 0014, 0021, 0037 - 0041, 0084, and claims 1 and 12. Figure 4 shows HVAC controller with a optimization module 422.) 
 a subplant comprising a load for each subplant of a central plant, (Par. 0077: “Still referring to FIG. 4, memory 410 is shown to include a performance curves module 420. Performance curves module 420 may store performance curves (also referred to as efficiency curves, equipment curves, or subplant curves) that describe the relationships between inputs and outputs for various devices of equipment 412-414. For example, a performance curve for chiller subplant 206 may indicate the rate of utility use by subplant 202 (e.g., electricity use measured in kW, water use measured in L/s, etc.) as a function of the subplant load (e.g., cold water production, water supply temperature, etc.). Performance curves may be defined for a single device of equipment 412-414 (e.g., a single pump, a single chiller, a single boiler, etc.) or a collection of devices of equipment 412-414 (e.g., chiller subplant 206, heater subplant 202, etc.). Performance curves may define the rate at which a device or collection of devices produces a first resource (e.g., hot water, chilled water, etc.) as a function of the rate at which the device or collection of devices consumes a second resource (e.g., electricity, natural gas, water, etc.). The performance curves may be N-dimensional curves (e.g., one dimensional curves, two-dimensional curves, three-dimensional curves, or higher-dimensional curves) defining the production of one or more output resources as a function of one or more input resources. In general, the performance curves may define relationships between N independent variables or N total variables. Exemplary performance curves are shown and described in greater detail with reference to FIGS. 7-10.” Par. 0078: “Performance curves may be provided by a device manufacturer or generated using experimental data. In some embodiments, the performance curves are based on an initial performance curve provided by a device manufacturer and updated using experimental data. In some embodiments, performance curves module 420 generates a performance curve for a group of equipment 412-414 (e.g., a subplant curve for one of subplants 202-212) by combining performance curves for individual devices of the group. The performance curves for some devices may indicate that resource consumption is a nonlinear function of load. Accordingly, when multiple performance curves are combined into a performance curve for an entire subplant, the resultant subplant curve may be a wavy (i.e., non-convex) curve as shown in FIG. 8. The waves are caused by a single device loading up before it is more efficient to turn on another device to satisfy the subplant load.”)
a low level airside controller (AHU controller 330) configured to use the airside load profile to operate airside HVAC equipment of the airside subsystem; (Par. 0056: “Each of dampers 316-320 may be operated by an actuator. For example, exhaust air damper 316 may be operated by actuator 324, mixing damper 318 may be operated by actuator 326, and outside air damper 320 may be operated by actuator 328. Actuators 324-328 may communicate with an AHU controller 330 via a communications link 332. Actuators 324-328 may receive control signals from AHU controller 330 and may provide feedback signals to AHU controller 330. Feedback signals may include, for example, an indication of a current actuator or damper position, an amount of torque or force exerted by the actuator, diagnostic information (e.g., results of diagnostic tests performed by actuators 324-328), status information, commissioning information, configuration settings, calibration data, and/or other types of information or data that may be collected, stored, or used by actuators 324-328. AHU controller 330 may be an economizer controller configured to use one or more control algorithms (e.g., state-based algorithms, ESC algorithms, PID control algorithms, model predictive control algorithms, feedback control algorithms, etc.) to control actuators 324-328.” Par. 0057: “Still referring to FIG. 3, AHU 302 is shown to include a cooling coil 334, a heating coil 336, and a fan 338 positioned within supply air duct 312. Fan 338 may be configured to force supply air 310 through cooling coil 334 and/or heating coil 336 and provide supply air 310 to building zone 306. AHU controller 330 may communicate with fan 338 via communications link 340 to control a flow rate of supply air 310. In some embodiments, AHU controller 330 controls an amount of heating or cooling applied to supply air 310 by modulating a speed of fan 338.” Par. 0058: “Cooling coil 334 may receive a chilled fluid from waterside system 200 (e.g., from cold water loop 216) via piping 342 and may return the chilled fluid to waterside system 200 via piping 344. Valve 346 may be positioned along piping 342 or piping 344 to control a flow rate of the chilled fluid through cooling coil 334. In some embodiments, cooling coil 334 includes multiple stages of cooling coils that can be independently activated and deactivated (e.g., by AHU controller 330, by supervisory controller 366, etc.) to modulate an amount of cooling applied to supply air 310.” See also Par. 0059 - 0064) 
a central plant controller (HVAC controller 402 and/or supervisory controller 366) configured to use the subplant load profile to operate central plant equipment of the central plant; and   (Par. 0065: “Referring now to FIG. 4, a HVAC control system 400 is shown, according to an exemplary embodiment. HVAC control system 400 is shown to include a HVAC controller 402, waterside system 200, airside system 300, and building 10. As shown in FIG. 4, waterside system 200 operates to provide a heated or chilled fluid to airside system 300. Airside system 300 uses the heated or chilled fluid to heat or cool a supply airflow provided to building 10. HVAC controller 402 may be configured to monitor and control the HVAC equipment in building 10, waterside system 200, airside system 300, and/or other HVAC system or subsystems.” Par. 0070: “In some embodiments, HVAC controller 402 receives availability information from waterside system 200 and airside system 300 via communications interface 404. The availability information may indicate the current operating status of equipment 412-414 (e.g., on/off statuses, operating setpoints, etc.) as well as the available capacity of equipment 412-414 to serve a heating or cooling load. Equipment 412 may include the operable equipment of waterside system 200 such as the equipment of subplants 202-212 (e.g., heating elements 220, chillers 232, heat recovery chillers 226, cooling towers 238, pumps 222, 224, 228, 230, 234, 236, 240, hot thermal energy storage tank 242, cold thermal energy storage tank 244, etc.) as described with reference to FIG. 2. Equipment 414 may include the operable equipment of airside system 300 (e.g., fan 338, dampers 316-320, valves 346 and 352, actuators 324-328 and 352-354, etc.) as described with reference to FIG. 3. Individual devices of equipment 412-414 can be turned on or off by HVAC controller 402 to adjust the thermal energy load served by each device. In some embodiments, individual devices of equipment 412-414 can be operated at variable capacities (e.g., operating a chiller at 10% capacity or 60% capacity) according to an operating setpoint received from HVAC controller 402. The availability information pertaining to equipment 412-414 may identify a maximum operating capacity of equipment 412-414, a current operating capacity of equipment 412-414, and/or an available (e.g., currently unused) capacity of equipment 412-414 to generate resources used to serve heating or cooling loads (e.g., hot water, cold water, airflow, etc.).” See also Par. 0063 and 0064.) 
Risbeck does not teach a battery controller which uses an optimization profile to control the battery either discharging or charging.  However, Dong does teach a power setpoint for a battery at each of a plurality of time steps in an optimization period; (Par. 0043: “Specifically, based on real-time updated information such as renewable energy and building load forecasting, the optimization engine computes the optimal HVAC system and component level set-points and battery charge and discharge strategies. The control variables include but not limited to, controllable lighting system and loads, controllable plug system and loads, HVAC system, and other systems.” Par. 0046: “The supervisory control of battery energy storage can require set-points for a well-defined period of time or a battery SOC point during battery charging and/or discharging. These set-points can be checked or corrected as operations progress to preserve the usage life of the battery and avoid unwanted safety problems.” See also Par. 0049 and 0050.) 
a battery controller (Par. 0036: “The optimization system 103 can be utilized to compute and implement the optimized control strategy by forecasting future states of solar and wind energy generation, forecasting future building or a cluster of buildings 106 flexible load patterns, detecting and forecasting future occupancy status at a room/space, a floor and a building level of the building 106, incorporating local weather forecasting communicating with battery management system 112 to obtain the state of charge (SOC) and the state of health (SOH) of battery energy storage system if available, incorporating battery degradation model (chemistry based), using a dynamic real-time energy pricing strategy from the grid 118, and communicating with each energy devices based on the message bus 121. All above computation can be done by cloud computing, by local computers, by controllers, or another processor.”) configured to use the battery power profile to control an amount of electric energy stored in a battery or discharged from the battery at each of the plurality of time steps. (Par. 0040: “The energy hardware devices 203 can include: 1) roof top units (RTU) for small and medium-sized commercial/industrial buildings, 2) primary and secondary HVAC system including air handing units (AHU), fans, chillers, pumps, and air terminal units for large commercial/industrial buildings, 3) battery energy storage system (BESS), and 4) photovoltaic (PV)/solar panel or wind turbine energy generation, among other devices.”  Par. 0042: “The integrated control, energy management and optimization system 103 communicates these constraints, forecasting, preferences, estimation, and requests by dispatching heating, cooling and ventilation set-points and actuator actions to the local device controllers. The optimization system 103 can have decision-making capabilities to control the battery energy storage system over a time horizon. The optimization system 103 can solve the uncertainty and complexity of renewable energy forecasting and building load forecasting.”  Par. 0043: “The optimization formulation can integrate decision-making, forecasting, state estimation, and model prediction by considering moving horizon optimization formulations that also deal with uncertainty in building load and renewable energy generation forecasting by using stochastic programming methods. The system has an optimization engine that computes schedules of building flexible loads and battery energy storage system based on the information it collects. Specifically, based on real-time updated information such as renewable energy and building load forecasting, the optimization engine computes the optimal HVAC system and component level set-points and battery charge and discharge strategies. The control variables include but not limited to, controllable lighting system and loads, controllable plug system and loads, HVAC system, and other systems.”  See also Par. 0006, 0011, 0028, 0031, 0032, 0046, 0047 and Figures 1 and 2.)   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the HVAC control system that has a waterside system and an airside system and has a supervisory controller, air handling unit controller, and HVAC controller that performs airside optimization of certain loads of a building by using various controllers and operates HVAC equipment according to the optimization as in Risbeck with an optimization system 103 that is part of a building hvac system that have chillers and air handling units to control a battery charge and discharge as in Dong in order to compute and control optimal HVAC system and component level set-points and battery charge and discharge strategies which reduces costs.  (Par. 0043 and 0031) 

Regarding claim 2,
Risbeck and Dong teach the limitations of claim 1 which claim 2 depends. Risbeck also teaches that the high level coordinator is configured to perform the high level optimization by optimizing an objective function which accounts for: a total cost of energy consumed by the airside HVAC equipment and the central plant equipment; (Par. 0152: “Process 1100 is shown to include performing an integrated airside/waterside optimization process to simultaneously determine control outputs for both the waterside system and the airside system (step 1102). In some embodiments, step 1102 is performed by optimization module 422, as described with reference to FIGS. 4-6. Step 1102 may include optimizing a predictive cost model that predicts the cost of one or more resources consumed by the waterside system subject to a set of optimization constraints. The optimization process may use linear programming to minimize the total cost of operating both the waterside system and the airside system over a defined optimization period. In some embodiments, the optimization process determines on/off states and operating setpoints for both the waterside HVAC equipment and the airside HVAC equipment. The optimization process may further determine an amount of each resource consumed, produced, stored, and/or delivered to the building by the waterside system at each time step in the optimization period.” Fig. 12.) 
Dong teaches the portion of revenue generated by operating the battery to participate in an incentive-based demand response program.   (Par. 0032 – 0034) 

Regarding claim 3,
Risbeck and Dong teach the limitations of claim 1 which claim 3 depends. Risbeck also teaches that the high level coordinator is configured to: detect whether the airside HVAC equipment, the central plant equipment, and the battery are present; in response to a determination that the central plant equipment are not present, automatically adjust the high level optimization to omit generating the subplant load profile; in response to a determination that the airside HVAC equipment are not present, automatically adjust the high level optimization to omit generating the airside load profile; (Par. 0068 – 0070) 
Dong teaches the portion of in response to a determination that the battery is not present, automatically adjust the high level optimization to omit generating the battery power profile.  (Par. 0047: “…the optimization system 103 can be able to both plan ahead for a long time period and take into account fast or slow dynamics of the any types of battery energy storage system (BESS) simultaneously. The m.sub.batt figures can be subject to battery chemistry types, battery size or available/usable energy capacity, performance characteristics or power capability or rate capability, degradation model or pattern, SOC status, and SOH status.”  Examiner’s Note - Francino may also this last element in Paragraphs 0047, 0055, 0063, 0070, 0080, 0093, 0095, 0128, and 0201 in light of paragraph 0012 which states that plant equipment is energy storage equipment in line 9.)  

Regarding claim 4,
Risbeck teaches a heating, ventilation, or air conditioning (HVAC) system for a building, the HVAC system (Par. 0001: “The present invention relates generally to heating, ventilating, and air conditioning (HVAC) systems for   building. The present invention relates more particularly to a predictive cost optimization system for a building HVAC system.”) comprising: an airside system comprising airside HVAC equipment configured to provide heating or cooling to a building zone; (Par. 0045: For example, airside system 130 is shown to include a separate VAV unit 116 on each floor or zone of building 10. VAV units 116 may include dampers or other flow control elements which can be operated to control an amount of the supply airflow provided to individual zones of building 10. In other embodiments, airside system 130 delivers the supply airflow into one or more zones of building 10 (e.g., via supply ducts 112) without requiring intermediate VAV units 116 or other flow control elements. AHU 106 may include various sensors (e.g., temperature sensors, pressure sensors, etc.) configured to measure attributes of the supply airflow. AHU 106 may also receive input from sensors located within the building zone and may adjust the flow rate and/or temperature of the supply airflow through AHU 106 to achieve setpoint conditions for the building zone.”)
a central plant comprising central plant equipment configured to produce thermal energy used by the airside system to provide the heating or cooling; (Par. 0088: “In diagram 500, various devices or groups of devices are designated as generators 502. For example, generators 502 are shown to include heater water pumps 504, chiller water pumps 506, heater subplant 202, chiller subplant 206, hot thermal energy storage (TES) 242, and cold TES 244. Each of generators 502 consumes a first set of resources and produces a second set of resources. For example, heater water pumps 504 are shown consuming resource 512 (water) and producing resource 518 (hot flow). Chiller water pumps 506 are shown consuming resource 512 (water) and producing resource 520 (cold flow). Heater subplant 202 is shown consuming resource 510 (natural gas) and resource 512 (water) and producing resource 522 (hot water). The hot water resource 522 may be provided to load 508 (e.g., airside system 300 or building 10) or stored in hot TES 242 for subsequent use. Chiller subplant 206 is shown consuming resources 512 (water) and resource 514 (electricity) and producing resource 524 (cold water). The cold water resource 524 may be provided to load 508 or stored in cold TES 244 for subsequent use. Relationships between the resources produced and consumed by each of generators 502 may be defined by the performance curves stored in performance curves module 420 for the corresponding generators 502.”) 
a high level coordinator configured to perform a high level optimization to generate an airside load profile comprising a load for the airside system, a subplant load profile comprising a load for each subplant of the central plant, (Par. 0081: “Advantageously, optimization module 422 may optimize the performance of waterside system 200 and airside system 300 using a single unified airside/waterside optimization. Previous approaches to airside and waterside optimization explicitly consider the airside and waterside optimization problems separately. For example, U.S. patent application Ser. No. 14/634,609 titled “High Level Central Plant Optimization” and filed Feb. 27, 2015, uses a cascaded approach to central plant optimization. The entire disclosure of U.S. patent application Ser. No. 14/634,609 is incorporated by reference herein. The cascaded approach performs the airside optimization first to predict the heating and cooling loads of the building. The predicted heating and cooling loads are then provided as a fixed parameter to the waterside optimization, which is performed second to optimize the performance of the central plant.” Par. 0082 – 0084.) 
Risbeck does not explicitly teach producing a battery (energy storage system) profile and optimization at certain times.  However, Dong does teach a battery configured to store electrical energy and discharge the stored electrical energy for use in powering at least one of the building, the airside HVAC equipment, or the central plant equipment; (Par. 0051: “A nonlinear programming formulation can be applied to model objective functions and all equipment dynamics in a building or a cluster of buildings 106. The optimization system 103 can minimize the total cost using the objective function. The objective function can includes utility energy costs of selling and buying, utility demand charge cost, and levelized battery operation cost. The levelized battery operation cost can be constrained by battery chemistry types, battery's SOC operation window, battery charging and discharging power or current capabilities, and battery degradation mechanisms or battery life characteristics. The  optimization system 103 can utilize the nonlinear programming algorithms to take all of the above battery energy storage constraints, among others, into account to derive the optimized result for a specific user case. The objective function can be the summation of utility cost. The summation of utility cost can include utility energy cost, utility demand charge cost, utility electricity buying cost, and levelized battery operation cost in a building or a cluster of buildings, as well as soft constraints for battery SOC range.”) and
 a battery power profile comprising a power setpoint for the battery at each of a plurality of time steps in an optimization period.  (“0042: “The integrated control, energy management and optimization system 103 communicates these constraints, forecasting, preferences, estimation, and requests by dispatching heating, cooling and ventilation set-points and actuator actions to the local device controllers. The optimization system 103 can have decision-making capabilities to control the battery energy storage system over a time horizon. The optimization system 103 can solve the uncertainty and complexity of renewable energy forecasting and building load forecasting.”  Par. 0043: “The optimization formulation can integrate decision-making, forecasting, state estimation, and model prediction by considering moving horizon optimization formulations that also deal with uncertainty in building load and renewable energy generation forecasting by using stochastic programming methods. The system has an optimization engine that computes schedules of building flexible loads and battery energy storage system based on the information it collects. Specifically, based on real-time updated information such as renewable energy and building load forecasting, the optimization engine computes the optimal HVAC system and component level set-points and battery charge and discharge strategies. The control variables include but not limited to, controllable lighting system and loads, controllable plug system and loads, HVAC system, and other systems.”  See also Par. 0006, 0011, 0028, 0031, 0032, 0046, 0047 and Figures 1 and 2.)   

Regarding claim 6,
Risbeck and Dong teach the limitations of claim 4 which claim 6 depends. Risbeck also teaches that a low level airside controller configured to use the airside load profile to operate the airside HVAC equipment of the airside subsystem.  (Par. 0056: “Each of dampers 316-320 may be operated by an actuator. For example, exhaust air damper 316 may be operated by actuator 324, mixing damper 318 may be operated by actuator 326, and outside air damper 320 may be operated by actuator 328. Actuators 324-328 may communicate with an AHU controller 330 via a communications link 332. Actuators 324-328 may receive control signals from AHU controller 330 and may provide feedback signals to AHU controller 330. Feedback signals may include, for example, an indication of a current actuator or damper position, an amount of torque or force exerted by the actuator, diagnostic information (e.g., results of diagnostic tests performed by actuators 324-328), status information, commissioning information, configuration settings, calibration data, and/or other types of information or data that may be collected, stored, or used by actuators 324-328. AHU controller 330 may be an economizer controller configured to use one or more control algorithms (e.g., state-based algorithms, ESC algorithms, PID control algorithms, model predictive control algorithms, feedback control algorithms, etc.) to control actuators 324-328.” Par. 0057: “Still referring to FIG. 3, AHU 302 is shown to include a cooling coil 334, a heating coil 336, and a fan 338 positioned within supply air duct 312. Fan 338 may be configured to force supply air 310 through cooling coil 334 and/or heating coil 336 and provide supply air 310 to building zone 306. AHU controller 330 may communicate with fan 338 via communications link 340 to control a flow rate of supply air 310. In some embodiments, AHU controller 330 controls an amount of heating or cooling applied to supply air 310 by modulating a speed of fan 338.” Par. 0058: “Cooling coil 334 may receive a chilled fluid from waterside system 200 (e.g., from cold water loop 216) via piping 342 and may return the chilled fluid to waterside system 200 via piping 344. Valve 346 may be positioned along piping 342 or piping 344 to control a flow rate of the chilled fluid through cooling coil 334. In some embodiments, cooling coil 334 includes multiple stages of cooling coils that can be independently activated and deactivated (e.g., by AHU controller 330, by supervisory controller 366, etc.) to modulate an amount of cooling applied to supply air 310.”)

Regarding claim 7,
Risbeck and Dong teach the limitations of claim 4 which claim 7 depends. Risbeck also teaches that the airside system comprises a plurality of airside subsystems, each airside subsystem comprising airside HV AC equipment configured to provide heating or cooling to a corresponding building zone.  (Par. 0045: “Airside system 130 may deliver the airflow supplied by AHU 106 (i.e., the supply airflow) to building 10 via air supply ducts 112 and may provide return air from building 10 to AHU 106 via air return ducts 114. In some embodiments, airside system 130 includes multiple variable air volume (VAV) units 116. For example, airside system 130 is shown to include a separate VAV unit 116 on each floor or zone of building 10. VAV units 116 may include dampers or other flow control elements which can be operated to control an amount of the supply airflow provided to individual zones of building 10. In other embodiments, airside system 130 delivers the supply airflow into one or more zones of building 10 (e.g., via supply ducts 112) without requiring intermediate VAV units 116 or other flow control elements. AHU 106 may include various sensors (e.g., temperature sensors, pressure sensors, etc.) configured to measure attributes of the supply airflow. AHU 106 may also receive input from sensors located within the building zone and may adjust the flow rate and/or temperature of the supply airflow through AHU 106 to achieve setpoint conditions for the building zone.” Par. 0055, 0069, 0075, 0123, and 0125.) 

Regarding claim 8,
Risbeck and Dong teach the limitations of claim 7 which claim 8 depends. Risbeck also teaches a plurality of low level airside controllers each corresponding to one of the airside subsystems and configured to use the airside subsystem load profile for the corresponding airside subsystem to operate the airside HVAC equipment of the corresponding airside subsystem or generate setpoints that are used to operate the airside HVAC equipment of the corresponding airside subsystem.  (Par. 0063: “Supervisory controller 366 may include one or more computer systems (e.g., servers, BAS controllers, etc.) that serve as system level controllers, application or data servers, head nodes, or master controllers for airside system 300, waterside system 200, and/or HVAC system 100. Supervisory controller 366 may communicate with multiple downstream building systems or subsystems (e.g., HVAC system 100, a security system, a lighting system, waterside system 200, etc.) via a communications link 370 according to like or disparate protocols (e.g., LON, BACnet, etc.). In various embodiments, AHU controller 330 and supervisory controller 366 may be separate (as shown in FIG. 3) or integrated. In an integrated implementation, AHU controller 330 may be a software module configured for execution by a processor of supervisory controller 366. “ Gwerder may also teach this element as cited in the conclusion section of this office action.) 

Regarding claim 10,
Risbeck and Dong teach the limitations of claim 4 which claim 10 depends. Risbeck also teaches that the high level coordinator is configured to generate an airside temperature model for the airside system, the airside temperature model defining a relationship between the airside system load profile and a temperature of the building zone.  (Par. 0121: “…which models the temperature evolution of each building zone l. The variable f.sub.lt represents the temperature of building zone l at time step t. The temperature f.sub.lt of each building zone l is modeled as a function of the flow g.sub.lkt of each resource k into the building zone l, the flow ω.sub.kll′ of each resource into another building zone l′, the temperature λ.sub.ll′ of the other building zone l′, and the influence of the external environment θ.sub.lt. Advantageously, this constraint allows the airside optimization problem and the waterside optimization problem to be combined into a single integrated optimization process performed by optimization module 422. The zone temperature model is described in greater detail with reference to zone temperature module 612.” Par. 0123: “Still referring to FIG. 6, optimization module 422 is shown to include a zone temperature module 612. Zone temperature module 612 may store a temperature model for one or more building zones l of building 10. The temperature model may model the temperature of one or more building zones as a function of the flow of thermal energy resources into the zone (e.g., heated air, chilled air, etc.), various properties of the zone (e.g., mass, heat capacity, etc.), the temperatures of adjacent zones, and the external environment. Advantageously, the temperature model may be used as a constraint in the optimization process performed by optimization module 422, thereby integrating the airside and waterside optimization problems. Such integration allows the demand for each thermal energy resource g.sub.klt to be optimized along with the other variables in the optimization problem rather than independently estimating the demand for each resource and treating the estimated demand as a constant in the waterside optimization.”  See also Par. 0153.  See also Wei below for rejection of claim 9 below paragraphs 0017, 0019, 0026 – 0032, and 0040.) 

Regarding claim 11,
Risbeck and Dong teach the limitations of claim 4 which claim 11 depends. Risbeck also teaches that a low level optimization to generate setpoints for the central plant equipment subject to a constraint based on the subplant load profile; and use the setpoints for the central plant equipment to operate the central plant equipment. (0038, 0039, 0041, 0076, 0080, 0083, 0091, 0092, 0093, 0193, 0152, and 0168 – 0172.) 

Regarding claim 12,
Risbeck and Dong teach the limitations of claim 4 which claim 12 depends. Risbeck also teaches that the high level coordinator is configured to perform the high level optimization by optimizing an objective function which accounts for at least one of a total cost of energy consumed by the airside HVAC equipment and the central plant equipment (Par. 0152: “Process 1100 is shown to include performing an integrated airside/waterside optimization process to simultaneously determine control outputs for both the waterside system and the airside system (step 1102). In some embodiments, step 1102 is performed by optimization module 422, as described with reference to FIGS. 4-6. Step 1102 may include optimizing a predictive cost model that predicts the cost of one or more resources consumed by the waterside system subject to a set of optimization constraints. The optimization process may use linear programming to minimize the total cost of operating both the waterside system and the airside system over a defined optimization period. In some embodiments, the optimization process determines on/off states and operating setpoints for both the waterside HVAC equipment and the airside HVAC equipment. The optimization process may further determine an amount of each resource consumed, produced, stored, and/or delivered to the building by the waterside system at each time step in the optimization period.” Fig. 12.) 
Dong teaches the portion of revenue generated by operating the battery to participate in an incentive-based demand response program.   (Par. 0032 – 0034) 

Regarding claims 13 – 18 and 20 - 22 they are directed to a method of steps to implement the system or apparatuses set forth in claims 1, 4, 3, 6 – 8, and 10 - 12 respectively. Risbeck and Dong teach the claimed system or apparatuses in claims 1, 4, 3, 6 - 8, and 10 - 12.  Therefore, Risbeck and Dong teach the method of steps in claims 13 – 18 and 20 - 22.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Risbeck in view of Dong in further view of Francino et al. (US PG Pub. No. 20120010758), herein "Francino."

Regarding claim 5,
Risbeck and Dong teach the limitations of claim 4 which claim 5 depends. They do not detail adjusting optimization based on availability of plant data.  However, Francino does teach that the high level coordinator (numerical solver 14 and expert engine 12) is configured to: automatically adjust the high level optimization to omit generating the subplant load profile in response to a determination that the central plant is not detected; automatically adjust the high level optimization to omit generating the airside load profile in response to a determination that the airside system is not detected; and automatically adjust the high level optimization to omit generating the battery power profile in response to a determination that the battery is not detected.  (Par. 0055: “the numerical solver 14 can be any desired or applicable type of optimizer, numerical solver, etc. that, in one embodiment, uses the stored objective function 46 to determine which of various different possible operating points of the plant 11 is optimal from an energy usage or cost standpoint based on current conditions within the plant 11, constraints associated with the plant 11 and the models 30 of the plant 11. The numerical solver 14 receives the set of plant or equipment constraints 34 which specify different constraints or limits within which the numerical solver 14 must operate (e.g., limits or constraints which the numerical solver 14 cannot violate when determining an optimal plant operating point based on the objective function 46 being used). These constraints may include any limits, ranges, or preferred operating points associated with any equipment or process variables within the plant 11 and can be specified by a user, an operator, a plant designer, equipment manufacturer, etc. These constraints may include, for example, limits or ranges associated with water levels within the plant 11, steam and water temperatures, steam pressures, fuel flow, steam flow, water flow, and other operating ranges or set points to be used in the plant 11. The constraints 34 may also specify or identify particular equipment which may be available or not available at any particular time to be used in the plant 11. For example, different ones of power equipment boilers, turbines, fans, air condenser units etc. may not be available for use at a particular time, because these units may be out of service, may be under repair, etc. In this case, the constraints 34 may include or be in the form of a maintenance schedule specifying when particular pieces of plant equipment are being serviced, repaired or otherwise planned to be out of commission, thereby specifying when these units can and cannot be used. Moreover, the constraints 34 may include an indication of which units or equipment within the plant 11 are in or are out of service and the allowable operating ranges or parameters of equipment within the plant 11.” Examiner’s Note – Risbeck teaches the portion of having separate airside and waterside systems.)
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the HVAC control system that has a waterside system and an airside system and has a supervisory controller, air handling unit controller, and HVAC controller that performs airside optimization of certain loads of a building by using various controllers and operates HVAC equipment according to the optimization as in Risbeck with an optimization system 103 that is part of a building hvac system that have chillers and air handling units to control a battery charge and discharge as in Dong with controlling the optimization based on whether equipment is available as in Francino in order to “…modify constraints, limits or other factors associated with the plant operational scenario to determine, within a range provided by, for example, the expert system 12, the particular set of operational parameters that minimizes or maximizes the objective function 46.” (Par. 0050)

	
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Risbeck in view of Dong in further view of Wei et al. (PG Pub. No. 20130274940), herein “Wei.” 

Regarding claim 9,
Risbeck and Dong teach the limitations of claim 4 which claim 9 depends. Risbeck may also teach the elements of claim 9 in paragraph 0009 and 0019; however, Wei explicitly teaches that the airside load profile indicates a thermal energy allocation to the airside system (Par. 0019: “Micro‐zoning refers to individually managing different building control devices in different zones of the building to optimize energy consumption in the building. An energy consumption profile may be transmitted from the inner loop to the energy management controller 101, allowing the energy management controller 101 to make adjustments to the output control signal transmitted to the inner loop. The output control signal may include, for example, setpoints, modes, and schedules. The outer loop functions as a control loop for the main framework of the EMC system 100, serving as a high level strategy planner, enabling the BAS to perform a variety of functions. For example, the outer loop may enable the BAS to utilize data including, for example, weather data 102, occupancy data 103, and energy price data 104 to configure an energy saving strategy and implement the strategy in real‐time. The outer loop may further enable the BAS to exploit the building's thermal storage capacity for load shaping, coordinate occupants' real‐time requests for micro‐zoning, plan natural ventilation and cooling, and predict 10 a daily energy demand profile for automatic demand response.”  at each of the plurality of time steps (Par. 0031: “The occupancy schedule includes information indicating at which times different zones in the building are typically occupied and unoccupied, and may also indicate the different tasks performed in the different zones at certain times.”) ; and
the high level coordinator (energy management controller 101 and the EMC system 100) is configured to use an airside power consumption model to define the airside power consumption of the airside system as a function of the thermal energy allocation to the airside system. (Par. 0040: “…schedule. The EMC system 100 then sends the most suitable schedule in terms of optimized energy consumption and cost to the controllers 12. Thus, the EMC system 100 provides a proactive and predictive control strategy.” Par. 0041: “The EMC system 100 performs an optimization calculation once per day with given weather data 102, facility manager data 106, occupant data 103, energy price data 104 and building modeling data. The EMC system 100 calculates energy consumption and cost for multiple schedules (for example 10 schedules), whose granularity could be hour, 30 minutes and even 15 minutes, perhaps by using different energy simulation software tools. The EMC system 100 provides a proactive control strategy wherein an optimized schedule is generated that is based on prior knowledge of building physical model, weather forecast information, occupant schedule data and multiple schedules of settings.”  Par. 0034: “According to an exemplary embodiment, a load shifting control strategy may be implemented by the EMC system 100. The load shifting control strategy limits energy consumption during peak load time. Utilization of the load shifting control strategy may result in the savings of energy cost. That is, the load shifting control strategy may reduce the total energy cost by shifting the load to a time period having a cheaper energy price. For example, the load 10 shifting control strategy includes pre‐cooling or pre‐heating zones of a building prior to the peak load time. A heuristic search based optimization process may be implemented to determine the optimal start time and the duration of the pre‐cooling or pre‐heating. An energy cost function may be defined as the sum of demand cost and energy consumption cost. The heuristic search based optimization process may utilize, for example, Particle Swamp Optimization (PSO) or a Genetic Algorithm (GA).” See also Par. Abstract, 0018, 0026, 0027, and 0041.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the HVAC control system that has a waterside system and an airside system and has a supervisory controller, air handling unit controller, and HVAC controller that performs airside optimization of certain loads of a building by using various controllers and operates HVAC equipment according to the optimization as in Risbeck with an optimization system 103 that is part of a building hvac system that have chillers and air handling units to control a battery charge and discharge as in Dong with having a high level coordinator (EMC 101 and EMC system 100) calculate energy consumption and cost for the schedules and use a model (simulation) to determine optimal schedules as a function of allocation (setpoints) as in Wei in order to provide optimized control and operation for energy efficient buildings.  (Par. 0002) 


Regarding claim 19, it is directed to a method of steps to implement the system or apparatuses set forth in claim 9. Risbeck, Dong, and Wei teach the claimed system or apparatuses in claim 9.  Therefore, Risbeck, Dong, and Wei teach the method of steps in claim 19.

Response to Arguments
Applicant’s arguments with respect to all claims have been considered and Examiner is persuaded in part with applicant’s arguments and a new reference (Risbeck) has been found in place of Francino.  Risbeck, having a published date more than one year prior to the filing date in the instant application, teaches an airside system and separate waterside system as shown in figures 2 and 3 and as cited herein. Risbeck used in the current rejection and not necessitated by amendment and therefore this application is a non-final action.  

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Marik et al. (US PG Pub. No. 20140277760) teaches an HVAC system with a supervisory controller with local controllers that controls different air temperatures of the zones. The supervisory controller can also receive zone energy demands and determine the best model by identifying parameters of that model. (Par. 0011)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD G ERDMAN/Primary Examiner, Art Unit 2116